Citation Nr: 0809435	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiac disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1947 and from July 1948 to January 1974.  

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the veteran's request 
to reopen his claim for service connection for a heart 
condition.  

In December 2005, the Board of Veterans' Appeals (Board) 
issued a decision reopening the claim for a cardiac 
disability and remanding it for further development.  The 
Board subsequently denied the claim for a cardiac disability 
in an October 2006 decision.  The veteran appealed that 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  

The Court in December 2007 granted the parties Joint Motion 
for Remand (Joint Motion) vacated the October 2006 Board 
decision and remanded the claim to the Board.  The Board was 
ordered to comply with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion the parties noted that the terms of the 
December 2005 Board remand had not been accomplished.  In 
Stegall v. West, 11  Vet. App. 268 (1998) the Court held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The parties moved that the claim 
must be remanded to ensure compliance with the development 
ordered in the December 2005 Board remand.  Specifically, the 
parties noted that the June 2006 VA examination did not 
directly address the questions presented in the December 2005 
remand of the Board.  

Therefore, the veteran's claim must be remanded to afford him 
a VA examination and to obtain a medical opinion.  After 
reviewing the veteran's claim the Board notes that some 
clarification is required as to the nature of the disorder 
for which the veteran is seeking service connection.  
Although the veteran's claim has variously been characterized 
as a heart condition and a cardiac disorder it is clear from 
reading the record that the benefit sought by the veteran 
involves not only a disorder of the heart itself, but his 
currently diagnosed coronary artery disease and, 
hypertension.  

Current December 2000 VA records include diagnosis of 
coronary artery disease and hypertension.  In June 2006 the 
veteran told a VA physician's assistant that in 1976 he was 
treated with Inderal for a skipped heart beat, had an 
angioplasty in 1986, and an coronary artery bypass surgery in 
1987.  There is a gap in the veterans medical record between 
1974 and 2000.  While there is history noted in current 
records there are no records of treatment for any disorder of 
the heart or coronary arteries dated between 1974 and 2000.  
The pertinent medical records currently in the claims folder 
include only a January 1974 cardiology consult at service 
separation which found no cardiac disease, a September 1974 
VA examination report including results of an exercise stress 
test and EKG with no diagnosis of heart disease, a June 1981 
letter from a private otolaryngologist which noted the 
veteran reported history of cardiac problems for which he was 
taking nitroglycerin and Inderal, VA outpatient treatment 
records from Fort Knox dated from August 2000 to March 2001, 
December 2005 records from the Pensacola VA outpatient 
treatment clinic, and the report of the June 2006 VA 
examination.  

The veteran has not identified the medical providers who 
treated him in the 1970's for a skipped heart beat or who 
treated him in 1986 and 1987 for his coronary artery disease.  
Those records may be of great probative value in determining 
the onset date of the veteran's currently diagnosed coronary 
artery disease, particularly reports of any angiograms 
performed between 1974 and 1987.  The veteran is encouraged 
to identify those providers, their full names and addresses 
and to give his permission for VA to obtain those records.  

The veteran should be aware that post service diagnosis of a 
heart disorder does not preclude a grant of service 
connection.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2007).  The advances in diagnosis and 
treatment of heart disease which occurred during the 1970's 
such as angiograms, may provide diagnostic information which 
was previously unavailable.  The veteran's post service 
records of treatment in the 1970's and 1980's could include 
clinical records that would provide a basis for medical 
opinion that the veteran's coronary artery disease had its 
onset date in service or during the initial post service 
year.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since service for any 
heart disorder, hypertension or coronary 
artery disease.  The veteran is 
specifically requested to identify the 
health care providers who prescribed 
Nitroglycerin and Inderal reported in 
June 1981, performed the angioplasty in 
1986 and/or the bypass surgery in 1987.  
With any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  

2.  After completing the development 
ordered in paragraph one to the extent 
possible, the veteran should be afforded 
a VA examination.  The claims folder 
should be made available in conjunction 
with the examination.  The examiner is 
asked to diagnose any current disorder of 
the heart or coronary arteries.  For each 
disorder, the examiner is asked to answer 
the following questions:  

Is it at least as likely as not (50 
percent probability) that the veteran's 
currently diagnosed disorder/s began in 
service, was present within one year of 
service discharge, or is otherwise 
related to service?  A rationale for any 
opinion expressed is requested.  

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



